— Order unanimously reversed, with $25 costs and disbursements and motion to stay arbitration denied. Memorandum: The question as to whether or not the vacancy in the Romanoff position was to be filled in accordance with article IX, section B of the Collective Bargaining Agreement in the light of past practices and arbitration decisions between the parties was clearly one for arbitration. The ease of Matter of General Elec. Co. (Mann) (17 Misc 2d 715) is readily distinguishable from the instant case. There the right to subcontract was not arbitrable but here the question was as indicated. (Appeal from order of Onondaga Special Term permanently staying arbitration of a dispute between the parties.) Present — Williams, P. J., Bastow, Goldman, MeClusky and Henry, JJ.